Exhibit 10.9

 

EXECUTION COPY

 

THE HOWARD HUGHES CORPORATION

 

November 9, 2010

 

Brookfield Retail Holdings LLC

c/o Brookfield Asset Management Inc.

Brookfield Place, Suite 300

181 Bay Street

P.O. Box 762

Toronto, Ontario M5J 2T3

Canada
Attention: Joseph Freedman

 

Ladies and Gentlemen:

 

Reference is made to the Amended and Restated Cornerstone Investment Agreement
(the “Cornerstone Agreement”), effective as of March 31, 2010, as amended,
between General Growth Properties, Inc. and Brookfield Retail Holdings (formerly
known as REP Investments LLC) (“Purchaser”), an affiliate of Brookfield Asset
Management Inc.  Capitalized terms used but not otherwise defined in this letter
agreement (this “Agreement”) shall have the meanings attributed to such terms in
the Cornerstone Agreement as in effect on the date hereof.

 

Pursuant to the terms of the Cornerstone Agreement and the Plan, The Howard
Hughes Corporation (“THHC”) and Purchaser hereby agree as follows:

 

1.                                       Subscription Right.

 

(i)                                     Sale of New Equity Securities. 
Following the date hereof, Purchaser shall have the right, or shall at any time
and from time to time have the right to appoint Brookfield Consortium Members in
accordance with and subject to the Designation Conditions and subject to such
Brookfield Consortium Members agreeing in writing for the benefit of THHC to be
bound by the terms of Section 4 hereof, to exercise the Subscription Right (as
defined below) set forth in this Section 1 (Purchaser or one or more Brookfield
Consortium Members, each a “Subscribing Entity” and collectively the
“Subscribing Entities”).  If THHC or any Subsidiary of THHC at any time or from
time to time makes any public or non-public offering of any shares of GGO Common
Stock (or securities that are convertible into or exchangeable or exercisable
for, or linked to the performance of, GGO Common Stock) (other than (1) pursuant
to the granting or exercise of employee stock options or other stock incentives
pursuant to THHC’s stock incentive plans and employment arrangements as in
effect from time to time or the issuance of stock pursuant to THHC’s employee
stock purchase plan as in effect from time to time, (2) pursuant to or in
consideration for the acquisition of another Person, business or assets by THHC
or any of its Subsidiaries, whether by purchase of stock, merger, consolidation,
purchase of all or substantially all of the assets of such Person or

 

--------------------------------------------------------------------------------


 

otherwise or (3) to strategic partners or joint venturers in connection with a
commercial relationship with THHC or its Subsidiaries or to parties in
connection with such Persons providing THHC or its Subsidiaries with loans,
credit lines, cash price reductions or similar transactions, under arm’s-length
arrangements) (the “Proposed Securities”), the Subscribing Entities shall have
the right to acquire from THHC (the “Subscription Right”) for the same price
(net of any underwriting discounts or sales commissions or any other discounts
or fees if not purchasing from or through an underwriter, placement agent or
broker) and on the same terms as such Proposed Securities are proposed to be
offered to others, up to the amount of such Proposed Securities in the aggregate
required to enable it to maintain its proportionate GGO Common Stock-equivalent
interest in THHC on a Fully Diluted Basis determined in accordance with the
following sentence, in each case, subject to such limitations as may be imposed
by applicable Law or stock exchange rules.  The amount of such Proposed
Securities that the Subscribing Entities shall be entitled to purchase in the
aggregate in any offering pursuant to the above shall (subject to such
limitations as may be imposed by applicable Law or stock exchange rules) be
determined by multiplying (x) the total number of such offered shares of
Proposed Securities by (y) a fraction, the numerator of which is the number of
shares of GGO Common Stock held by Purchaser and Brookfield Consortium Members
on a Fully Diluted Basis as of the date of THHC’s notice pursuant to
Section 1(ii) in respect of the issuance of such Proposed Securities, and the
denominator of which is the number of shares of GGO Common Stock then
outstanding on a Fully Diluted Basis.  For the avoidance of doubt, the actual
amount of securities to be sold or offered to the Subscribing Entities pursuant
to its exercise of the Subscription Right hereunder shall be proportionally
reduced if the aggregate amount of Proposed Securities sold or offered is
reduced.  Any offers and sales pursuant to this Section 1 in the context of a
registered public offering shall be conditioned upon reasonably acceptable
representations and warranties of each Subscribing Entity regarding its status
as the type of offeree to whom a private sale can be made concurrently with a
registered public offering in compliance with applicable securities Laws.

 

(ii)                                  Notice.  In the event THHC proposes to
offer Proposed Securities, it shall give Purchaser written notice of its
intention, describing the estimated price (or range of prices), anticipated
amount of securities, timing and other terms upon which THHC proposes to offer
the same (including, in the case of a registered public offering and to the
extent possible, a copy of the prospectus included in the registration statement
filed with respect to such offering), no later than ten (10) Business Days after
the commencement of marketing with respect to such offering or after THHC takes
substantial steps to pursue any other offering.  The Subscribing Entity shall
have three (3) Business Days from the date of receipt of such a notice to notify
THHC in writing that it intends to exercise its Subscription Right and as to the
amount of Proposed Securities the Subscribing Entity desires to purchase, up to
the maximum amount calculated pursuant to Section 1(i).  In connection with an
underwritten public offering, such notice shall constitute a non-binding
indication of interest to purchase Proposed Securities at such a range of prices
as the Subscribing Entity may specify and, with respect to other offerings, such
notice shall constitute a binding commitment of the Subscribing Entity to
purchase the amount of Proposed Securities so specified at the price and other
terms set forth in THHC’s notice to such Subscribing Entity.  The failure of the
Subscribing Entity to so

 

--------------------------------------------------------------------------------


 

respond within such three (3) Business Day period shall be deemed to be a waiver
of the Subscription Right under this Section 1 only with respect to the offering
described in the applicable notice.  In connection with an underwritten public
offering or a private placement, the Subscribing Entity shall further enter into
an agreement (in form and substance customary for transactions of this type) to
purchase the Proposed Securities to be acquired contemporaneously with the
execution of any underwriting agreement or purchase agreement entered into with
THHC, the underwriters or initial purchasers of such underwritten public
offering or private placement, and the failure to enter into such an agreement
at or prior to such time shall constitute a waiver of the Subscription Right in
respect of such offering.

 

(iii)                               Purchase Mechanism.  If the Subscribing
Entity exercises its Subscription Right provided in this Section 1, the closing
of the purchase of the Proposed Securities with respect to which such right has
been exercised shall take place concurrently with the sale to the other
investors in the applicable offering, which period of time for the closing of
the purchase of the Proposed Securities with respect to which such right has
been exercised shall be extended for a maximum of one hundred eighty (180) days
in order to comply with applicable Laws (including receipt of any applicable
regulatory or stockholder approvals).  Each of THHC and the Subscribing Entity
shall use its reasonable best efforts to secure any regulatory or stockholder
approvals or other consents, and to comply with any Law necessary in connection
with the offer, sale and purchase of, such Proposed Securities.

 

(iv)                              Failure of Purchase.  In the event (A) the
Subscribing Entity fails to exercise its Subscription Right provided in this
Section 1 within said three (3) Business Day period, or (B) if so exercised, the
Subscribing Entity fails or is unable to consummate such purchase within the one
hundred eighty (180) day period specified in Section 1(iii), without prejudice
to other remedies, THHC shall thereafter be entitled during the Additional Sale
Period to sell the Proposed Securities not elected to be purchased pursuant to
this Section 1 or which the Subscribing Entity fails to, or is unable to,
purchase, at a price and upon terms no more favorable in any material respect to
the purchasers of such securities than were specified in THHC’s notice to
Purchaser.  In the event THHC has not sold the Proposed Securities within the
Additional Sale Period, THHC shall not thereafter offer, issue or sell such
Proposed Securities without first offering such securities to Purchaser in the
manner provided above.

 

(v)                                 Non-Cash Consideration.  In the case of the
offering of securities for a consideration in whole or in part other than cash,
including securities acquired in exchange therefor (other than securities by
their terms so exchangeable), the consideration other than cash shall be deemed
to be the fair value thereof as determined by the Board of Directors of THHC
(the “Board”); provided, however, that such fair value as determined by the
Board shall not exceed the aggregate market price of the securities being
offered as of the date the Board authorizes the offering of such securities.

 

(vi)                              Cooperation.  THHC and Purchaser shall
cooperate in good faith to facilitate the exercise of the Subscribing Entity’s
Subscription Right hereunder, including using reasonable efforts to secure any
required approvals or consents.

 

--------------------------------------------------------------------------------


 

(vii)                           General.  Notwithstanding anything herein to the
contrary, (A) if (1) the Subscribing Entity exercises its Subscription Right
pursuant to this Section 1 and is unable to complete the purchase of the
Proposed Securities concurrently with the sales to the other investors in the
applicable offering as contemplated by Section 1(iii) due to applicable
regulatory or stockholder approvals and (2) THHC or the Board determines in good
faith that any delay in completion of an offering in respect of which the
Brookfield Consortium Members are entitled to Subscription Rights would
materially impair the financing objective of such offering, THHC may proceed
with such offering without the participation of Purchaser in such offering, in
which event THHC and Purchaser shall promptly thereafter agree on a process
otherwise consistent with this Section 1 as would allow Purchaser to purchase,
at the same price (net of any underwriting discounts or sales commissions or any
other discounts or fees if not purchasing from or through an underwriter,
placement agent or broker) as in such offering, up to the amount of shares of
GGO Common Stock (or securities that are convertible into or exchangeable or
exercisable for, or linked to the performance of, GGO Common Stock) as shall be
necessary to enable Purchaser to maintain its proportionate GGO Common
Stock-equivalent interest in THHC on a Fully Diluted Basis, (B) if THHC or the
Board determines in good faith that compliance with the notice provisions in
Section 1(ii) would materially impair the financing objective of an offering in
respect of which the Brookfield Consortium Members are entitled to Subscription
Rights, THHC shall be permitted by notice to the Subscribing Entity to reduce
the notice period required under Section 1(ii) (but not to less than one
(1) Business Day) to the minimum extent required to meet the financing objective
of such offering, and the Subscribing Entity shall have the right to either
(x) exercise its Subscription Rights during the shortened notice periods
specified in such notice or (y) require THHC to promptly thereafter agree on a
process otherwise consistent with this Section 1 as would allow Purchaser to
purchase, at the same price (net of any underwriting discounts or sales
commissions or any other discounts or fees if not purchasing from or through an
underwriter, placement agent or broker) as in such offering, up to the amount of
shares of GGO Common Stock (or securities that are convertible into or
exchangeable or exercisable for, or linked to the performance of, GGO Common
Stock) as shall be necessary to enable Purchaser to maintain its proportionate
GGO Common Stock-equivalent interest in THHC on a Fully Diluted Basis and (C) in
the event THHC is unable to issue shares of GGO Common Stock (or securities that
are convertible into or exchangeable or exercisable for, or linked to the
performance of, GGO Common Stock) to Purchaser as a result of a failure to
receive regulatory or stockholder approval therefor, THHC shall take such action
or cause to be taken such other action in order to place the Subscribing Entity,
in so far as reasonably practicable (subject to any limitations that may be
imposed by applicable Law or stock exchange rules), in the same position in all
material respects as if the Subscribing Entity was able to effectively exercise
its Subscription Rights hereunder, including, at the option of the Subscribing
Entity, issuing to the Subscribing Entity another class of securities of THHC
having terms to be agreed by THHC and Purchaser having a value at least equal to
the value per share of GGO Common Stock, in each case, as shall be necessary to
enable Purchaser to maintain its proportionate GGO Common Stock-equivalent
interest in THHC on a Fully Diluted Basis.

 

--------------------------------------------------------------------------------


 

(viii)                        Termination.  This Section 1 shall terminate at
such time as Purchaser together with the Brookfield Consortium Members
collectively beneficially own less than 5% of the outstanding shares of GGO
Common Stock on a Fully Diluted Basis.

 

2.                                       Board of Directors.

 

(i)                                     As of the date hereof, the GGO Board
shall have nine (9) members and one (1) of such members shall be a person
designated by Purchaser (the “Purchaser GGO Board Designee”).

 

(ii)                                  THHC shall nominate one (1) Purchaser GGO
Board Designee as part of its slate of directors and use its reasonable best
efforts to have him or her elected to the Board (including through the
solicitation of proxies for such person to the same extent as it does for any of
its other nominees to the Board) (subject to applicable Law and stock exchange
rules (provided that the Purchaser GGO Board Designee need not be “independent”
under the applicable rules of the applicable stock exchange or the SEC)) so long
as Purchaser and the Brookfield Consortium Members beneficially own (directly or
indirectly) in the aggregate at least 10% of the shares of GGO Common Stock on a
Fully Diluted Basis.  For the avoidance of doubt, at and following such time as
Purchaser and the Brookfield Consortium Members beneficially own (directly or
indirectly) in the aggregate less than 10% of the shares of GGO Common Stock on
a Fully Diluted Basis, Purchaser and the Brookfield Consortium Members shall no
longer have the right to designate any director for election to the Board.

 

(iii)                               Subject to applicable Law and stock exchange
rules, there shall be proportional representation by the Purchaser GGO Board
Designee on any committee of the Board, except for special committees
established for potential conflict of interest situations involving any
Brookfield Consortium Member or any Affiliate thereof, and except that the
Purchaser GGO Board Designee may serve on committees where qualification under
the applicable rules of the applicable stock exchange or the SEC are required
only if the Purchaser GGO Board Designee so qualifies.  If at any time Purchaser
is no longer entitled to designate the Purchaser GGO Board Designee as a result
of a decrease in the percentage of shares of GGO Common Stock beneficially owned
by Purchaser and the Brookfield Consortium Members, Purchaser shall, to the
extent it is within Purchaser’s control, use commercially reasonable efforts to
cause any such Purchaser GGO Board Designee to offer to resign.

 

(iv)                              Except with respect to the resignation of the
Purchaser GGO Board Designee pursuant to Section 2(iii), (A) Purchaser shall
have the power to designate the Purchaser GGO Board Designee’s replacement upon
the death, resignation, retirement, disqualification or removal from office of
such Purchaser GGO Board Designee and (B) the Board shall promptly take all
action reasonably required to fill any vacancy resulting therefrom with such
replacement Purchaser GGO Board Designee (including nominating such person,
subject to applicable Law, as THHC’s nominee to serve on the Board and causing
THHC to use all reasonable efforts to have such person elected as a director of
THHC and solicit proxies for such person to the same extent as it does for any
of THHC’s other nominees to the Board).

 

--------------------------------------------------------------------------------


 

(v)                                 (A) The Purchaser GGO Board Designee shall
be entitled to the same compensation and same indemnification in connection with
his or her role as a director as the members of the Board, and the Purchaser GGO
Board Designee shall be entitled to reimbursement for documented, reasonable
out-of-pocket expenses incurred in attending meetings of the Board or any
committees thereof, to the same extent as other members of the Board, (B) THHC
shall notify the Purchaser GGO Board Designee of all regular and special
meetings of the Board and shall notify the Purchaser GGO Board Designee of all
regular and special meetings of any committee of the Board of which the
Purchaser GGO Board Designee is a member, and (C) THHC shall provide the
Purchaser GGO Board Designee with copies of all notices, minutes, consents and
other materials provided to all other members of the Board concurrently as such
materials are provided to the other members (except, for the avoidance of doubt,
as are provided to members of committees of which the Purchaser GGO Board
Designee is not a member).

 

(vi)                              Purchaser GGO Board Designee candidates shall
be subject to such reasonable eligibility criteria as applied in good faith by
the nominating, corporate governance or similar committee of the Board to other
candidates for the Board.

 

3.                                       Stockholder Vote With Respect to
Subscription Right.  THHC shall, for the benefit of Purchaser, to the extent
required by any U.S. national securities exchange upon which shares of GGO
Common Stock are listed, for so long as Purchaser has subscription rights as
contemplated by Section 1, put up for a stockholder vote at the annual meeting
of its stockholders, and include in its proxy statement distributed to such
stockholders in connection with such annual meeting, approval of Purchaser’s
subscription rights for the maximum period permitted by the rules of such U.S.
national securities exchange.

 

4.                                       Transfer Restrictions.  Purchaser
covenants and agrees that the GGO Shares (and shares issuable upon exercise of
GGO Warrants) shall be disposed of only pursuant to an effective registration
statement under the Securities Act or pursuant to an available exemption from
the registration requirements of the Securities Act, and in compliance with any
applicable state securities Laws.  Purchaser agrees to the imprinting, so long
as is required by this Section 4, of the following legend on any certificate
evidencing the GGO Shares (and shares issuable upon exercise of GGO Warrants):

 

THE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AS AMENDED
(THE “ACT”) OR UNDER ANY STATE SECURITIES LAWS (“BLUE SKY”) OR THE SECURITIES
LAWS OF ANY OTHER RELEVANT JURISDICTION.  THE SHARES HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO DISTRIBUTION OR RESALE.  THE SHARES MAY NOT BE
SOLD, ASSIGNED, MORTGAGED, PLEDGED, ENCUMBERED, HYPOTHECATED, TRANSFERRED OR
OTHERWISE DISPOSED OF UNLESS EITHER (I) A REGISTRATION STATEMENT WITH RESPECT TO
THE SHARES IS EFFECTIVE UNDER THE ACT AND APPLICABLE BLUE SKY LAWS AND THE
SECURITIES LAWS OF ANY OTHER RELEVANT JURISDICTION ARE COMPLIED WITH OR
(II) UNLESS WAIVED BY THE ISSUER, THE ISSUER RECEIVES AN OPINION OF LEGAL
COUNSEL

 

--------------------------------------------------------------------------------


 

SATISFACTORY TO THE ISSUER THAT NO VIOLATION OF THE ACT OR OTHER APPLICABLE LAWS
WILL BE INVOLVED IN SUCH TRANSACTION.

 

Certificates evidencing the GGO Shares (and shares issuable upon exercise of GGO
Warrants) shall not be required to contain such legend (A) while a registration
statement covering the resale of the GGO Shares is effective under the
Securities Act, or (B) following any sale of any such GGO Shares pursuant to
Rule 144 of the Exchange Act (“Rule 144”), or (C) following receipt of a legal
opinion of counsel to Purchaser that the remaining GGO Shares held by Purchaser
are eligible for resale without volume limitations or other limitations under
Rule 144.  In addition, THHC will agree to the removal of all legends with
respect to shares of GGO Common Stock deposited with DTC from time to time in
anticipation of sale in accordance with the volume limitations and other
limitations under Rule 144, subject to THHC’s approval of appropriate
procedures, such approval not to be unreasonably withheld, conditioned or
delayed.

 

Following the time at which such legend is no longer required (as provided
above) for certain GGO Shares, THHC shall promptly, following the delivery by
Purchaser to THHC of a legended certificate representing such GGO Shares,
deliver or cause to be delivered to Purchaser a certificate representing such
GGO Shares that is free from such legend.  In the event the above legend is
removed from any of the GGO Shares, and thereafter the effectiveness of a
registration statement covering such GGO Shares is suspended or THHC determines
that a supplement or amendment thereto is required by applicable securities
Laws, then THHC may require that the above legend be placed on any such GGO
Shares that cannot then be sold pursuant to an effective registration statement
or under Rule 144 and Purchaser shall cooperate in the replacement of such
legend.  Such legend shall thereafter be removed when such GGO Shares may again
be sold pursuant to an effective registration statement or under Rule 144.

 

Purchaser shall not sell, transfer or dispose of (each, a “Transfer”) (x) GGO
Shares, GGO Warrants, or shares issuable upon exercise of the GGO Warrants
during the period from and after the Closing Date to the six (6) month
anniversary of the Closing Date, (y) in excess of (A) 8.25% of the GGO Shares
and (B) 8.25% of the GGO Warrants or the shares issuable upon exercise of the
GGO Warrants, in the aggregate, during the period from and after the six
(6) month anniversary of the Closing Date to the one (1) year anniversary of the
Closing Date and (z) in excess of (A) 16.5% of the GGO Shares and (B) 16.5% of
the GGO Warrants or the shares issuable upon exercise of the GGO Warrants, in
the aggregate (and taken together with any Transfers effected under clause (y)),
during the period from and after the six (6) month anniversary of the Closing
Date to the eighteen (18) month anniversary of the Closing Date.  For clarity,
Purchaser shall not be restricted from Transferring any GGO Shares, GGO
Warrants, or shares issuable upon exercise of the GGO Warrants from and after
the eighteen (18) month anniversary of the Closing Date.

 

Notwithstanding anything herein to the contrary, Purchaser shall be permitted to
Transfer any portion or all of its GGO Shares, the GGO Warrants and the shares
of GGO Common Stock issuable upon exercise of the GGO Warrants at any time under
the following circumstances (provided, that none of Purchaser’s rights and
benefits under this Agreement shall inure to the benefit of any transferee under
clause (ii) or (iii) below):

 

--------------------------------------------------------------------------------


 

(i)                                     Transfers to any Affiliate of Purchaser,
any member of Purchaser, any Brookfield Consortium Member and any member,
partner or shareholder or any Affiliate of any Brookfield Consortium Member, in
accordance with and subject to the Designation Conditions and subject to the
transferee agreeing in writing for the benefit of THHC to be bound by the terms
of this Section 4.

 

(ii)                                  Transfers pursuant to a merger or tender
offer or exchange offer involving THHC in which any Person acquires more than
50% of the outstanding GGO Common Stock on a Fully Diluted Basis.

 

(iii)                               Any bona fide mortgage, encumbrance, pledge
or hypothecation of capital stock to a financial institution in connection with
any bona fide loan.

 

For the avoidance of doubt, Purchaser’s rights to designate for nomination the
Purchaser GGO Board Designee pursuant to Section 2 and Subscription Rights
pursuant to Section 1 may not be Transferred to a Person that is not a
Brookfield Consortium Member.

 

Purchaser agrees to the imprinting of a legend referencing the above transfer
restrictions on any certificate evidencing the GGO Shares (and shares issuable
upon exercise of GGO Warrants).  In connection with any transfer of the GGO
Shares (and shares issuable upon exercise of GGO Warrants), THHC shall remove
such legends from such certificates to the extent the transferee thereof is not
bound by such transfer restrictions.

 

5.                                       Rights Agreement.  In the event THHC
adopts a rights plan analogous to the Rights Agreement (the “GGO Rights
Agreement”), (i) the GGO Rights Agreement shall be inapplicable to the
Cornerstone Agreement, this Agreement and the transactions contemplated thereby
and hereby, (ii) neither Purchaser, nor any Brookfield Consortium Member, shall
be deemed to be an Acquiring Person (as defined in the Rights Agreement) whether
in connection with the acquisition of shares of GGO Common Stock or GGO Warrants
or the shares issuable upon exercise of the GGO Warrants, (iii) neither a Shares
Acquisition Date (as defined in the Rights Agreement) nor a Distribution Date
(as defined in the Rights Agreement) shall be deemed to occur and (iv) the
Rights (as defined in the Rights Agreement) will not separate from the GGO
Common Stock, in each case under (ii), (iii) and (iv), as a result of the
execution, delivery or performance of the Cornerstone Agreement or this
Agreement or the consummation of the transactions contemplated thereby and
hereby including the acquisition of shares of GGO Common Stock by Purchaser and
any Brookfield Consortium Member after the date hereof as otherwise permitted by
the Cornerstone Agreement and this Agreement, or the GGO Warrants.

 

6.                                       Assignment; Third Party Beneficiaries. 
Neither this Agreement nor any of the rights, interests or obligations under
this Agreement may be assigned by any party without the prior written consent of
the other party.  Notwithstanding the previous sentence, this Agreement, or
Purchaser’s rights, interests or obligations hereunder, may be assigned or
transferred, in whole or in part, by Purchaser to Brookfield Consortium Members;
provided, that any such assignee assumes the obligations of Purchaser hereunder
and agrees in writing to be bound by the terms of this Agreement in the same
manner as Purchaser and the Designation Conditions are otherwise satisfied. 
Notwithstanding the foregoing or any other provisions

 

--------------------------------------------------------------------------------


 

herein, no such assignment shall relieve Purchaser of its obligations hereunder
if such assignee fails to perform such obligations.

 

7.                                       Prior Negotiations; Entire Agreement. 
This Agreement constitutes the entire agreement of the parties and supersedes
all prior agreements, arrangements or understandings, whether written or oral,
between the parties with respect to the subject matter of this Agreement.

 

8.                                       Governing Law; Venue.  THIS AGREEMENT
WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF NEW YORK.  EACH OF THE PARTIES HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF, AND VENUE IN, ANY STATE OR FEDERAL COURT LOCATED IN NEW YORK,
NEW YORK AND WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS.

 

9.                                       Counterparts.  This Agreement may be
executed in any number of counterparts, all of which shall be considered one and
the same agreement and shall become effective when counterparts have been signed
by each of the parties; and delivered to the other party (including via
facsimile or other electronic transmission), it being understood that each party
need not sign the same counterpart.

 

10.                                 Waivers and Amendments.  This Agreement may
be amended, modified, superseded, cancelled, renewed or extended, and the terms
and conditions of this Agreement may be waived, only by a written instrument
signed by the parties or, in the case of a waiver, by the party waiving
compliance.  No delay on the part of any party in exercising any right, power or
privilege pursuant to this Agreement shall operate as a waiver thereof, nor
shall any waiver on the part of any party of any right, power or privilege
pursuant to this Agreement, nor shall any single or partial exercise of any
right, power or privilege pursuant to this Agreement, preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
pursuant to this Agreement.  The rights and remedies provided pursuant to this
Agreement are cumulative and are not exclusive of any rights or remedies which
any party otherwise may have at law or in equity.

 

11.                                 Certain Remedies.  The parties agree that
irreparable damage would occur in the event that any provisions of this
Agreement were not performed in accordance with their specific terms.  It is
accordingly agreed that each of the parties shall be entitled to an injunction
or injunctions (without necessity of proving damages or posting a bond or other
security) to prevent breaches of this Agreement, and to enforce specifically the
terms and provisions of this Agreement, in addition to any other applicable
remedies at law or equity

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

Please evidence your acceptance of, and agreement to, the terms and conditions
of this Agreement by executing and returning an executed copy of this Agreement
to the address first written above as soon as practicable.

 

 

 

Very truly yours,

 

 

 

THE HOWARD HUGHES CORPORATION

 

 

 

 

 

By:

/s/ Rael Diamond

 

 

Name:

Rael Diamond

 

 

Title:

Interim Chief Financial Officer

 

[SIGNATURE PAGE TO BRH LETTER AGREEMENT]

 

--------------------------------------------------------------------------------


 

Accepted and agreed as of the date of this Agreement:

 

BROOKFIELD RETAIL HOLDINGS LLC

 

By:

Brookfield Asset Management Private Institutional

 

 

Capital Adviser (Canada), L.P., its Managing Member

 

 

 

 

By:

Brookfield Private Funds Holdings Inc.,

 

 

its general partner

 

 

 

By:

/s/ Karen Ayre

 

Name:

Karen Ayre

 

Title:

Vice President

 

 

 

 

By:

/s/ Moshe Mandelbaum

 

Name:

Moshe Mandelbaum

 

Title:

Vice President

 

 

[SIGNATURE PAGE TO BRH LETTER AGREEMENT]

 

--------------------------------------------------------------------------------